               Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 1 of 35



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                         Southern Division

                                                           *
KELLY WOLFE, et al.,
                                                           *
           Plaintiffs,
v.                                                         *            Case No.: GJH-20-1246

COLUMBIA COLLEGE, INC., et al.,                            *

           Defendants.                                     *

*          *        *       *        *        *        *        *       *        *        *        *       *

                                         MEMORANDUM OPINION

           Plaintiffs Kelly Wolfe and Odilia Maya bring suit against Defendants Columbia College,

Inc., Susie Bae, and Joanna Hyeonjeong for alleged violations of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”) as well as various state law claims,

including wrongful discharge, battery, assault, intentional infliction of emotional distress,

negligence, false imprisonment, and violations of the Maryland Wage Payment and Collection

Act, Md. Code, L.E., § 3-501, et seq. ECF No. 10. Pending before the Court is Defendants’

Motion to Dismiss, or, in the Alternative, for Summary Judgment. ECF No. 11.1 No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons, Defendants’ Motion is

granted, in part, and denied, in part.




1
    Also pending is Plaintiffs’ Consent Motion for Extension of Time to File Response, ECF No. 14, which is granted.

                                                           1
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 2 of 35



I.      BACKGROUND2

     A. Plaintiffs’ Allegations

        Plaintiff Kelly Wolfe, a Maryland resident, was hired as a Marketing Admission

Representative for Defendant Columbia College, Inc. (“Columbia College”) on May 5, 2019.

ECF No. 10 ¶¶ 1, 13. Plaintiff Wolfe is originally from Peru and is “of Spanish/Latino descent.”

Id. ¶ 10. Although Columbia College is based in Vienna, Virginia, id. ¶ 3, Plaintiff Wolfe

worked at its Silver Spring, Maryland campus, id. ¶ 13. Plaintiff Wolfe was supervised by

Defendant Joanna Hyeonjeong, Campus Director for the College’s Silver Spring, Maryland

location, and Defendant Susie Bae, the Silver Spring location’s Assistant Director. Id. ¶ 16. Both

Defendants Hyeonjeong and Bae are of Korean descent. Id. In addition to Plaintiff Wolfe and

Defendants Hyeonjeong and Bae, two other individuals worked in the office: one named Leo, of

Korean descent, and another named Ali, “of middle-eastern descent.” Id. ¶ 17.

        Plaintiff Wolfe alleges that, beginning in June 2019, Defendants Hyeonjeong and Bae

began a campaign of intimidation and harassment against her. Id. ¶ 18. Specifically, Defendant

Hyeonjeong pulled Plaintiff Wolfe “into a private classroom and berated her for telling another

co-worker about her hourly rate,” id. ¶ 19; took Plaintiff Wolfe’s “social security card out of her

purse to intentionally conceal it from her,” id. ¶ 20; pulled her “into a private classroom to berate

her about her clothing,” id. ¶ 21; excluded Plaintiff Wolfe from team meetings, id. ¶ 23; grabbed

and pulled her hair, id. ¶ 24; “forced [Plaintiff] Wolfe to answer a call while she [was] on lunch,

id. ¶ 25; and “hit [Plaintiff] Wolfe in her ear intentionally,” id. Additionally, Defendant Bae

“ripped and destroyed [Plaintiff] Wolfe’s notes in front of her,” id. ¶ 22; made “belittling



2
  Unless otherwise noted, the facts are drawn from Plaintiffs’ Amended Complaint and are accepted as true. See Aziz
v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011).

                                                        2
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 3 of 35



remarks” to Plaintiff Wolfe about a “Latino/Spanish student” asking, “is he Latino?” and “does

he speak Spanish?” before stating, “I do not have time for that,” id. ¶ 28; told Plaintiff Wolfe that

she “can’t stand listening [to] Spanish,” id.; “grabbed [her] and shook her in a sexually

suggestive manner,” including “rubb[ing] her body against her backside,” id. ¶ 29; and

“squeezed [Plaintiff] Wolfe’s neck while she was working at a computer,” id. ¶ 30. Both

individual Defendants forced Plaintiff Wolfe “to work without lunch breaks and disallowed [her]

from eating in the kitchen,” id. ¶ 25; “refuse[d] to speak with Latino/Spanish students at the

college,” id. ¶ 26; and refused to talk to Plaintiff Wolfe in English and spoke in Korean in order

to exclude her, id. ¶ 27.

       Plaintiff Wolfe’s mother, Plaintiff Odilia Maya, is a student at Columbia College. Id. ¶

34. According to the Amended Complaint, on or about November 5, 2019, Plaintiff Maya went

to the Silver Spring location “because she left books there” and because she wanted to take time

off from school in order to “assist her other daughter.” Id. ¶ 36. The Amended Complaint further

alleges that Plaintiff Maya was upset due to ongoing bullying from other students. Id. Defendant

Bae told Plaintiff Maya that she would need additional documents in order to take time off from

classes, but Plaintiff Maya did not have the required documents. Id. ¶ 37. Defendant Bae then

ordered Plaintiff Maya to sign documents permanently withdrawing her from Columbia College,

but Plaintiff Maya refused. Id. ¶ 38. The Amended Complaint states that, “[w]ith a pen in her

hand, [Defendant] Bae profusely stated to [Plaintiff] Maya, ‘Sign, Sign, Sign..!’” and, when

Plaintiff Maya did not do so, Defendant Bae “assaulted” her by stabbing her with a pen,

“severely bruis[ing]” her. Id. ¶¶ 38–39. Pictures showing Plaintiff Maya with a bruised arm are

attached to the Amended Complaint. ECF No. 10-1. Plaintiff Wolfe’s coworker, Ali, had to

restrain Defendant Bae against the wall. ECF No. 10 ¶ 39. Defendant Hyeonjeong, also present,

                                                 3
           Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 4 of 35



said, “she deserves it.” Id. Plaintiff Wolfe witnessed the entire encounter and had to take her

mother to the hospital afterward. Id. Plaintiff Maya had several doctors’ appointments and

sought therapy for the incident, and Plaintiff Wolfe also sought treatment for emotional distress

related to witnessing Defendant Bae’s conduct against her mother. Id. ¶ 40. Plaintiff Maya filed a

police report and criminal complaint for assault and battery against Defendant Bae in

Montgomery County District Court. Id. ¶ 41.

         The Amended Complaint alleges that, on the same day as the alleged assault, November

5, 2019, Plaintiff Wolfe asked to speak with Defendant Hyeonjeong about the discrimination and

hostile work environment she had been experiencing, but Defendant Hyeonjeong refused. Id.

¶ 32. When, that same day, she approached Defendant Bae about her concerns, Defendant Bae

told Plaintiff Wolfe, “if you go to HR, then you will see what [Defendant Hyeonjeong] is going

to do to you.” Id. ¶ 33.3 It is unclear from the Amended Complaint whether these interactions

happened before or after the incident involving Plaintiff Maya.

         The following day, November 6, 2019, Plaintiff Wolfe went to the Vienna, Virginia

campus to discuss the discrimination and violent conduct she and her mother had experienced

with an individual in Human Resources named Jinny Kim. Id. ¶ 42. Kim allegedly told Plaintiff

Wolfe that she “knew everything.” Id. That same morning, believing that Human Resources

ignored her complaint, Plaintiff Wolfe shared her concerns with others in Columbia College’s

administration building. Id. ¶ 43. She also attempted to speak with the Columbia College



3
  In an affidavit filed with Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, or, in the Alternative, for
Summary Judgment, Plaintiff Wolfe further states that, “[a]t various times between August 2019 to November 2019,
Susie routinely told me that if I were to report the abuse to Human Resources or senior officials in Vienna, Fairfax, I
would have to face” Defendant Hyeonjeong. ECF No. 15-1 at 1. Additionally, in October 2019, Defendant Bae
“used her finger and made a ‘slashing throat’ gesture towards” Plaintiff Wolfe as a threat to prevent her from
reporting their conduct. Id. at 2.

                                                          4
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 5 of 35



president, who was in a meeting, and successfully met with Columbia College’s vice president,

who stated, “we know about the incident,” and said he would set up a meeting with Plaintiff

Wolfe, Defendant Hyeonjeong, and Jinny Kim. Id. ¶¶ 44–45.

        Plaintiff Wolfe was then informed by email, also on November 6, 2019, that she had been

terminated. Id. ¶ 46. In an affidavit filed with Plaintiffs’ Opposition to Defendants’ Motion,

Plaintiff Wolfe insists that she did not learn of her termination until that date. ECF No. 15-1 at

2.4 Attached to the affidavit is an email from Defendant Hyeonjeong, sent at 12:47 pm on

November 6, 2019, stating, “[a]s I gave you notice verbally on Monday, November 4th, I am

giving you 2 week notice of job termination.” ECF No. 15-1 at 5.

        The Amended Complaint further alleges that, after Plaintiff Wolfe’s termination,

Defendant Hyeonjeong continued harassing her, including going to Plaintiff Wolfe’s home

unannounced. ECF No. 10 ¶ 47. Finally, Plaintiff Wolfe alleges that she has not received her

final wages, amounting to between $500 and $1,000. Id. ¶ 48.

    B. Defendants’ Version of Events

        Defendants tell a vastly different story. According to Defendants, Plaintiff Wolfe was

fired for cause on November 4, 2019. ECF No. 11-2 ¶ 2. Specifically, Defendant Hyeonjeong

states in an affidavit attached to Defendants’ Motion that, “[o]n Friday[,] November 1, 2019, it

came to my attention that Ms. Wolfe had been contacting students and former students, whose

contact information she obtained from internal college files, to ask inappropriate questions about

a former student, a graduate of Columbia College’s English as a Second Language program.” Id.

¶ 3. She confronted Plaintiff Wolfe about the issue on Monday, November 4, 2019, but Plaintiff



4
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        5
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 6 of 35



Wolfe denied the behavior, then made excuses for it, and “did not understand that her

unauthorized use of student information was a serious offense.” Id. Defendant Hyeonjeong states

that she gave Plaintiff Wolfe a two-week notice of termination that day. Id.

       The following day, Defendant Hyeonjeong says she had an hour-long meeting with

Plaintiffs Wolfe and Maya in which they argued for Plaintiff Wolfe’s reinstatement. Id. ¶ 4.

Defendant Hyeonjeong did not change her decision and asked Defendant Bae to escort Plaintiff

Wolfe back to work and Plaintiff Maya back to class. Id. An hour later, Defendant Bae returned,

having continued speaking with Plaintiffs for that hour. Id. Plaintiff Maya stated that she

intended to withdraw from her course at the college due to Plaintiff Wolfe’s termination, and

Defendant Bae attempted to help her, but Plaintiff Maya would not sign the withdrawal form. Id.

Plaintiff Wolfe then “yelled about a lack of respect for her mother, and her mother slammed her

palms on a table, refusing to sign.” Id. Defendant Hyeonjeong states that she “did not see

anything resembling an attack by Ms. Bae; she did not even touch Ms. Maya or Ms. Wolfe.

Instead, [Defendant Hyeonjeong] saw her offer Ms. Maya a pen to sign the form, which offer

was rebuffed.” Id.

       Defendant Hyeonjeong further disputes Plaintiff Wolfe’s allegations concerning

discrimination, stating that she never pulled Plaintiff Wolfe’s hair or otherwise physically

harmed her, id. ¶ 5; that she never made Plaintiff Wolfe work during her lunch hour, id. ¶ 7; and

that Plaintiff Wolfe did not make “any complaint to [Defendant Hyeonjeong] relating to

discrimination as a result of or on account of her national origin prior to her termination,” id. ¶ 6.

Regarding the events after Plaintiff Wolfe’s termination, Defendant Hyeonjeong states that

Plaintiff never returned for work after November 5, 2019, and thus did not work the remainder of

her two weeks of employment. Id. ¶ 7. Defendant Hyeonjeong also says she “personally

                                                  6
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 7 of 35



delivered her final paycheck to [Plaintiff Wolfe’s] house, and deposited it in her mailbox, hoping

to speak with her and calm her.” Id.

       Attached to Defendant Hyeonjeong’s affidavit is a letter informing Plaintiff Wolfe of her

termination as of November 15, 2019, stating:

       Your position was terminated with cause as a result of your conduct. You used students’
       information to find out what is not related to your duties concerning school and, in the
       process, you changed your words so many times; you lost your credibility from your
       colleagues. Over the past few months, you did not prove yourself to be an efficient
       worker and did not measure up to my expectation as described in your job description.

ECF No. 11-3. The letter is dated November 4, 2019. Id.

       Defendant Bae’s affidavit aligns with Defendant Hyeonjeong’s account. She states that

after Defendant Hyeonjeong asked her to escort Plaintiffs out on November 5, 2019, they

continued to argue with Defendant Bae and that Plaintiff Maya eventually stated an intent to

withdraw from the program. ECF No. 11-4 ¶ 3. Defendant Bae states that she provided her the

form, but Plaintiff Maya became angry. Id. Then, “[a]fter about an hour-long meeting, the

interactions became loud, and attracted more people.” Id. Defendant Bae states that she offered

Plaintiff Maya a pen, but she did not take it. Id. She further says that she did not touch or stab

Plaintiff Maya. Id. Defendant Bae acknowledges that Plaintiff Maya filed criminal charges

against her for assault, but says the charges were dismissed “after I explained the circumstances.”

Id. ¶ 4. Finally, Defendant Bae states that she has never discriminated against or inappropriately

touched Plaintiff Wolfe and has not seen anyone else do so. Id. ¶ 5.

       Finally, Jinny Kim, the College’s Human Resources Director in 2019, states in an

affidavit, “I became aware that Ms. Hyeonjeong, director of the Maryland campus, had fired

Kelly Wolfe for cause in November 2019.” ECF No. 11-5 ¶ 2. She further states that “several

weeks after” Plaintiff’s termination, Plaintiff arrived at Kim’s office in Virginia and expressed

                                                  7
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 8 of 35



concerns about her mother’s treatment, but did not raise any issues concerning discriminatory,

harassing, or retaliatory conduct against herself. Id. ¶ 3.

      C. Procedural History

         Plaintiff Wolfe filed charges with the Equal Employment Opportunity Commission and

received a right to sue notice. ECF No. 10 ¶ 9. On May 19, 2020, Plaintiff Wolfe filed suit in this

Court, bringing claims of disparate treatment, hostile work environment, and retaliation under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), as well as

various state law claims, including wrongful discharge, battery, assault, intentional infliction of

emotional distress, and failure to pay wages earned in violation of the Maryland Wage Payment

and Collection Act, Md. Code, L.E., § 3-501, et seq. ECF No. 1. Defendants filed a Motion to

Dismiss for Failure to State a Claim on July 22, 2020. ECF No. 7. On August 17, 2020, Plaintiff

Wolfe filed an Amended Complaint, adding her mother, Odilia Maya, as a plaintiff. ECF No. 10.

The Amended Complaint contained four additional claims asserted by Plaintiff Maya: battery,

negligence, intentional infliction of emotional distress, and false imprisonment. See id.

Defendants filed a Motion to Dismiss, or, in the Alternative, for Summary Judgment on

September 1, 2020. ECF No. 11. Plaintiffs filed an Opposition on September 30, 2020, ECF No.

15, and Defendants replied on October 12, 2020, ECF No. 16.

II.      MOTION TO DISMISS, OR FOR SUMMARY JUDGMENT ON, PLAINTIFF
         WOLFE’S CLAIMS

      A. Standard of Review

         Defendants move to dismiss Plaintiff Wolfe’s claims under Federal Rule of Civil

Procedure 12(b)(6). ECF No. 11 at 1. To survive a Rule 12(b)(6) motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550
                                                   8
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 9 of 35



U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555 (“a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do”)).

       “’[T]he purpose of Rule 12(b)(6) is to test the sufficiency of a complaint’ and not to

‘resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.’”

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). When deciding a motion to dismiss under Rule

12(b)(6), a court “must accept as true all of the factual allegations contained in the complaint”

and must “draw all reasonable inferences [from those facts] in favor of the plaintiff.” E.I. du

Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations and

internal quotation marks omitted). The Court need not, however, accept unsupported legal

allegations, see Revene v. Charles Cnty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal

conclusions couched as factual allegations, see Papasan v. Allain, 478 U.S. 265, 286 (1986), or

conclusory factual allegations devoid of any reference to actual events, see United Black

Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

       Defendants’ Motion is styled as a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. ECF No. 11. If the Court considers materials outside the pleadings, the

Court must treat a motion to dismiss as one for summary judgment. Fed. R. Civ. P. 12(d). When

the Court treats a motion to dismiss as a motion for summary judgment, “[a]ll parties must be

given a reasonable opportunity to present all the material that is pertinent to the motion.” Id.

                                                  9
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 10 of 35



When the moving party styles its motion as a “Motion to Dismiss or for Summary Judgment,” as

is the case here, and attaches additional materials to its motion, the nonmoving party is, of

course, aware that materials outside the pleadings are before the Court, and the Court can treat

the motion as one for summary judgment. See Laughlin v. Metro. Wash. Airports Auth., 149 F.3d

253, 260–61 (4th Cir. 1998). Further, the Court is not prohibited from granting a motion for

summary judgment before the commencement of discovery. See Fed. R. Civ. P. 56(a) (stating

that the court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact” without distinguishing pre- or post-discovery).

       Summary judgment is proper if there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986) (citing Fed. R. Civ. P. 56(c)); Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d 299,

302 (4th Cir. 2006). The party moving for summary judgment bears the burden of demonstrating

that no genuine dispute exists as to material facts. Pulliam Inv. Co. v. Cameo Props., 810 F.2d

1282, 1286 (4th Cir. 1987). If the moving party demonstrates that there is no evidence to support

the nonmoving party’s case, the burden shifts to the nonmoving party to identify specific facts

showing that there is a genuine issue for trial. See Celotex, 477 U.S. at 322–23.

       A material fact is one “that might affect the outcome of the suit under the governing

law.” Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute of material fact is only “genuine” if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248–49. However, the nonmoving party “cannot create a genuine issue of

material fact through mere speculation or the building of one inference upon another.” Beale v.

Hardy, 769 F.2d 213, 214 (4th Cir. 1985). The Court may rely on only facts supported in the

                                                 10
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 11 of 35



record, not simply assertions in the pleadings, in order to fulfill its “affirmative obligation . . . to

prevent ‘factually unsupported claims or defenses’ from proceeding to trial.” Felty v. Graves-

Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987) (quoting Celotex, 477 U.S. at 323–24).

When ruling on a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255.

        While the Court may rule on a motion for summary judgment prior to commencement of

discovery, see, e.g., Demery v. Extebank Deferred Comp. Plan (B), 216 F.3d 283, 286 (2d Cir.

2000), Federal Rule of Civil Procedure 56(d) “mandates that summary judgment be denied when

the nonmovant has not had the opportunity to discover information that is essential to his

opposition.” Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014) (internal citation and quotation

marks omitted). To obtain Rule 56(d) relief, the non-moving party bears the burden of showing

how discovery “could possibly create a genuine issue of material fact sufficient . . . to survive

summary judgment, or otherwise affect the court’s analysis.” Poindexter v. Mercedes-Benz

Credit Corp., 792 F.3d 406, 411 (4th Cir. 2015) (internal citation and quotation marks omitted).

        To adequately raise the issue that discovery is needed, the non-movant typically must file

an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery. Fed. R. Civ. P. 56(d); see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d

214, 244–45 (4th Cir. 2002) (discussing affidavit requirement of former Rule 56(f). Notably,

“‘Rule 56(d) affidavits cannot simply demand discovery for the sake of discovery.’” Hamilton v.

Mayor & City Council of Balt., 807 F. Supp. 2d 331, 342 (D. Md. 2011) (quoting Young v. UPS,

No. DKC-08-2586, 2011 WL 665321, at *20 (D. Md. Feb. 14, 2011)). “Rather, to justify a denial

of summary judgment on the grounds that additional discovery is necessary, the facts identified

                                                   11
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 12 of 35



in a Rule 56 affidavit must be ‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs. LLC,

789 F. Supp. 2d 637, 641 (D. Md. 2011) (alteration in original) (citation omitted). A non-moving

party’s Rule 56(d) request for additional discovery is properly denied “where the additional

evidence sought for discovery would not have by itself created a genuine issue of material fact

sufficient to defeat summary judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943,

954 (4th Cir. 1995); see also Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006),

aff’d, 266 F. App’x 274 (4th Cir. 2008).

       Because the Court considers evidence submitted by the parties, Defendants’ motion will

be reviewed as a Motion for Summary Judgment.

   B. Discussion

       1. Title VII Claims

               a. Disparate Treatment

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin[.]” 42 U.S.C. § 2000e-2(a)(1). “In general, at trial a plaintiff ‘may

establish a discrimination claim under Title VII through two avenues of proof.’” Ryan v.

McAleenan, No. ELH-19-1968, 2020 WL 1663172, at *11 (D. Md. Apr. 3, 2020) (per curiam)

(quoting Thomas v. Delmarva Power & Light Co., 715 F. App’x 301, 302 (4th Cir. 2018))

(emphasis in Ryan). The plaintiff’s first avenue is to offer “direct or indirect” evidence of

discrimination under “ordinary principles of proof.” Burns v. AAF-McQuay, Inc., 96 F.3d 728,

731 (4th Cir. 1996) (citation omitted), cert. denied, 520 U.S. 1116 (1997). Direct evidence might

include “statements by the plaintiff’s supervisor that unlawful discrimination was the motive for

                                                 12
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 13 of 35



an adverse employment action,” while circumstantial evidence could include “statements of the

plaintiff’s supervisor that are discriminatory, but require an additional inference in order to

conclude that unlawful discrimination was the motivation for the specific, contested adverse

employment action.” Monk v. Potter, 723 F. Supp. 2d 860, 875 n.4 (E.D. Va. 2010), aff’d sub

nom. Monk v. Donahoe, 407 F. App’x 675 (4th Cir. 2011).

       The plaintiff’s second avenue is to follow the burden-shifting approach first articulated

by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that

approach, a three-step framework, Plaintiff must first establish a prima facie case of

discrimination. See id. If a plaintiff establishes a prima facie case of unlawful discrimination, “a

presumption of illegal discrimination arises, and the burden of production shifts to the employer”

to produce evidence of a legitimate, non-discriminatory reason for its adverse employment

action. Hoyle v. Freightliner, LLC, 650 F.3d 321, 336 (4th Cir. 2011); see Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). “If the defendant carries this burden of

production, the presumption raised by the prima facie case is rebutted.” Tex. Dep’t. of Cmty.

Affs. v. Burdine, 450 U.S. 248, 255 (1981). In that circumstance, “the McDonnell Douglas

framework—with its presumptions and burdens—is no longer relevant,” and “simply drops out

of the picture.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510–11 (1993). The plaintiff must

then prove, by a preponderance of evidence, that the legitimate reason asserted is pretextual—

“that the [employer’s] proffered reason was not the true reason for the employment decision” and

that the plaintiff “has been the victim of intentional discrimination.” Burdine, 450 U.S. at 256;

see also Reeves, 530 U.S. at 143; St. Mary’s Honor Ctr., 509 U.S. at 516–20; Adams v. Trs. of

Univ. of N.C.-Wilmington, 640 F.3d 550, 560 (4th Cir. 2011) (“[I]n demonstrating the

Defendants’ decision was pretext, [plaintiff] had to prove ‘both that the reason was false, and

                                                 13
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 14 of 35



that discrimination was the real reason.’” (quoting Jiminez v. Mary Wash. Coll., 57 F.3d 369, 378

(4th Cir. 1995))) (emphasis in Jiminez).

       To establish a prima facie case of employment discrimination, the plaintiff must show: (i)

the plaintiff’s membership in a protected class; (ii) satisfactory job performance; (iii) the

existence of an adverse employment action; and (iv) circumstances which give rise to an

inference of unlawful discrimination. See Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190 (4th

Cir. 2010), aff’d sub nom. Coleman v. Ct. of Appeals of Md., 566 U.S. 30 (2012); Burdine, 450

U.S. at 254. “In order to make out a prima facie case of discriminatory termination, a plaintiff

must ordinarily show that the position ultimately was filled by someone not a member of the

protected class.” Brown v. McLean, 159 F.3d 898, 905 (4th Cir. 1998); Miles v. Dell, Inc., 429

F.3d 480, 486 (4th Cir. 2005) (“[T]his rule is so well-settled in this circuit that we have

previously affirmed dismissals under prong four without even issuing published decisions.”).

However, in cases where the hiring and firing decisions were made by different individuals, this

requirement may be relaxed. Miles, 429 F.3d at 489.

       Plaintiff Wolfe does not plead the elements of a prima facie case; thus, the Court

presumes Plaintiff intends to proceed by demonstrating direct or circumstantial evidence of

discrimination.

       Plaintiff Wolfe alleges that she was discriminated against on the basis of her national

origin, race, and sex. ECF No. 10 ¶ 50. Although she does not specify the adverse employment

action being challenged in her Disparate Treatment claim, based on the Amended Complaint in

its entirety, the Court can presume it is her termination.

       In support of her claim, Plaintiff Wolfe alleges that she is a woman from Peru and is of

“Spanish/Latino descent.” Id. ¶ 10. Plaintiff further alleges that she is of a different race and

                                                  14
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 15 of 35



national origin than her coworkers and supervisors, see ECF No. 10 ¶¶ 10, 16–17; that Defendant

Bae “made belittling remarks to Wolfe about a Latino/Spanish student who needed assistance at

the college,” id. ¶ 28; that Plaintiff saw Defendants Hyeonjeong and Bae “refuse to speak with

Latino/Spanish students at the college,” and that, “[o]n more than one occasion,” Defendant

Hyeonjeong told Plaintiff that if an individual “is Spanish, I don’t want to speak to them,” id. ¶¶

12, 26; and that Defendant Hyeonjeong told Plaintiff not to speak Spanish, id ¶ 12. These actions

are alleged to have begun shortly after she was hired and to have continued until the time she

was terminated. Notably, some of these facts focus on the Spanish language, rather than Hispanic

identity.5 The Court recognizes that “[l]anguage and national origin are not interchangeable,”

Napreljac v. John Q. Hammons Hotels, Inc., 461 F. Supp. 2d 981, 1029 (S.D. Iowa 2006), aff’d,

505 F.3d 800 (8th Cir. 2007), and “non-English speakers . . . are not a protected class under Title

VII,” Betances v. Prestige Decorating & Wallcovering, Inc., No. 05 Civ. 4485, 2006 WL

963877, at *2 (S.D.N.Y. Apr. 13, 2006). Nevertheless, given the association between the Spanish

language and Hispanic identity, the Court finds that, in this case, the derogatory comments about

Spanish speakers combined with the alleged abusive treatment of Plaintiff by her superiors, see,

e.g., id. ¶¶ 22–24 (allegations that Plaintiff was excluded from meetings, had her notes ripped

from her and destroyed, and had her hair grabbed and pulled), and her termination, all taking




5
  In her affidavit accompanying Plaintiffs’ Opposition, Plaintiff Wolfe states that she is Hispanic. ECF No. 15-1 ¶ 1.
The Court thus adopts Plaintiff Wolfe’s use of this term, recognizing it to be generally synonymous with Latino/a as
well as gender-inclusive alternatives, such as Latin@, Latinx, and Latine. See, e.g., Village of Freeport v. Barrella,
814 F.3d 594, 603-04, n.21 (2d Cir. 2016) (detailing the histories and uses of the terms “Hispanic” and “Latino”);
City of Oakland v. Wells Fargo & Co., 972 F.3d 1112, 1117 n.1 (9th Cir. 2020), reh’g en banc granted, opinion
vacated, No. 19-15169, 2021 WL 1539960 (9th Cir. Apr. 20, 2021) (noting that its use of “Latino” is “also meant to
include persons who identify as ‘Latina,’ ‘Latinx,’ or “Hispanic’”); Ponce v. People, 72 V.I. 828, 2020 V.I. 2 (2020)
(Swan, J., concurring, in part) (citing Ecleen Luzmila Caraballo, This Comic Breaks Down Latinx v. Latine for
Those Who Want to be Gender-inclusive, REMEZCLA (Oct. 24, 2019) https://remezcla.com/culture/latinx-latine-
comic/ (last visited Jan. 27, 2010) (using “Latine” as an alternative to “Latinx”)).

                                                         15
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 16 of 35



place within a time-span of several months, sufficiently states a claim, based on circumstantial

evidence, that she was terminated based on her Hispanic identity.

        Defendants put forward evidence showing that Plaintiff Wolfe was dismissed due to the

“unauthorized use of student information.” ECF No. 11-2 ¶ 3. Specifically, Defendant

Hyeonjeong states in an affidavit that Plaintiff Wolfe “had been contacting students and former

students, whose contact information she obtained from internal college files, to ask inappropriate

questions about a former student, a graduate of Columbia College’s English as a Second

Language program.” Id. Therefore, Defendants argue there was a legitimate and

nondiscriminatory basis for her termination.

        Plaintiff Wolfe argues that additional discovery is necessary to investigate Defendants’

purported basis for firing her. ECF No. 15 at 11. Specifically, she argues that she should have the

opportunity to cross-examine the students she allegedly contacted inappropriately, to cross-

examine Defendant Hyeonjeong about the allegations and determine whether she is credible, and

to investigate the existence of other witnesses or documents with information about the reasons

for Plaintiff Wolfe’s termination. Id. at 12. The Court agrees. Defendants case currently rests on

a single document—a termination letter—and an affidavit by an individual who is a defendant in

this case and is alleged to have discriminated against Plaintiff Wolfe.6 See ECF No. 11-2; ECF

No. 11-3. It is reasonable to assume that additional witnesses and documents, as well as cross-

examination of Defendant Hyeonjeong, may shed further light on the credibility of Defendants’

purported basis for firing Plaintiff Wolfe, a material issue to Plaintiff Wolfe’s disparate treatment


6
  Text messages sent from Defendant Hyeonjeong to Plaintiff Wolfe and attached to Plaintiffs’ Opposition also state
that Plaintiff Wolfe was terminated because she “used [the] school[’s] name to find about personal information of a
former student.” ECF No. 15-1 at 6. However, those messages suffer from the same issue—they are statements
made by a named defendant alleged to have discriminated against Plaintiff Wolfe and may (or may not) be
disproved through discovery.

                                                        16
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 17 of 35



claim, and Plaintiff Wolfe should have the opportunity to discover that information.

Accordingly, Defendants’ Motion is denied with respect to Plaintiff’s claim that she was

terminated based on her Hispanic identity.

       However, Plaintiff Wolfe’s sex-based discrimination claim fails. Plaintiff Wolfe alleges

that Defendant Bae, “without Wolfe’s consent, grabbed Wolfe and shook her in a sexually

suggestive manner,” specifically “grab[bing] Wolfe from behind, without her consent, and

rub[bing] her body against her backside.” ECF No. 10 ¶ 29. While this fact will, as discussed

infra, be relevant to Plaintiff Wolfe’s hostile work environment claim, it does not alone give rise

to a plausible case of sex-based discrimination, as it does not suggest a causal relationship

between Plaintiff’s sex and her termination. Accordingly, while Plaintiff’s race- and national

origin-based disparate treatment claims may proceed, her sex-based disparate treatment claim is

dismissed.

               b. Hostile Work Environment

       Title VII provides a cause of action to an employee when “the workplace is permeated

with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an abusive working environment.”

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal citations and quotation marks

omitted). To state a hostile work environment claim, a plaintiff must allege that the harassment

was (1) unwelcome, (2) based on a protected characteristic, such as race, national origin, or

religion, (3) sufficiently severe or pervasive to alter the conditions of her employment and create

an abusive atmosphere, and (4) imputable to the defendant. See EEOC. v. Cent. Wholesalers,

Inc., 573 F.3d 167, 175 (4th Cir. 2009). Courts evaluating whether a complaint has stated a

plausible hostile work environment claim must consider “the totality of the circumstances,

                                                 17
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 18 of 35



including the ‘frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with an employee’s work performance.’” Okoli v. City of Balt., 648 F.3d 216, 220 (4th Cir.

2011) (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 787–88 (1998)). Importantly,

“Title VII does not establish a general civility code for the American workplace” and

“complaints premised on nothing more than rude treatment by [coworkers], callous behavior by

[one’s] superiors, or a routine difference of opinion and personality conflict with [one’s]

supervisor, are not actionable under Title VII.” EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306,

315–16 (4th Cir. 2008) (alterations in Sunbelt Rentals) (internal citations and quotation marks

omitted).

       Plaintiff Wolfe alleges that she was “subject to discriminatory severe or pervasive

conduct by Defendants.” ECF No. 10 ¶ 53. While the Amended Complaint never expressly

alleges the basis of her claim, the factual allegations clearly suggest the claim is based on

national origin, race, and sex. Plaintiff Wolfe alleges a pattern of behavior taking place over

several months that ranged from fairly innocuous acts by Defendants—such as having to answer

a call while on her lunch break, id. ¶ 25, or speaking in Korean around her, id. ¶ 27—to

aggressive conduct—including grabbing and pulling Plaintiff Wolfe’s hair, id. ¶ 24, squeezing

her neck, id. ¶ 30, and hitting her in the ear, id. ¶ 25. Taken together, along with the allegations

supporting the disparate treatment claim, the allegations of harassment are sufficiently severe

and pervasive as to “create an abusive atmosphere.” Cent. Wholesalers, Inc., 573 F.3d at 175; cf.

White v. BFI Waste Servs., LLC, 375 F.3d 288, 298 n.6 (4th Cir. 2004) (“The presence of race-

based physical threats undeniably strengthens a hostile work environment claim.”). They are not

merely “some unpleasant interactions,” as Defendants describe. ECF No. 11-1 at 17.

                                                 18
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 19 of 35



       Combined with the discriminatory comments and behavior against Hispanic students and

the Spanish language alleged by Plaintiffs, a reasonable inference may be drawn at this stage that

the harassment was borne out of anti-Hispanic discrimination. Cf. Short v. Berryhill, No. CV

ELH-18-2714, 2019 WL 4643806, at *17 (D. Md. Sept. 24, 2019) (finding the causal element

was not satisfied where the plaintiff did not present facts linking harassment to the plaintiff’s

race, “such as racial epithets or derogatory language related to [the plaintiff] being African-

American”). Thus, Plaintiff Wolfe has alleged a plausible case of hostile work environment on

the basis of her Hispanic identity.

       Plaintiff Wolfe has also alleged facts suggesting that the underlying basis for Defendants’

behavior was related to the fact that Plaintiff Wolfe is a woman. Specifically, Plaintiff alleges an

incident in which Defendant Bae, “without Wolfe’s consent, grabbed Wolfe and shook her in a

sexually suggestive manner,” “grab[bing] Wolfe from behind, without her consent, and rubb[ing]

her body against her backside.” ECF No. 10 ¶ 29. Although this is an isolated event, given its

severity, and drawing all reasonable inferences in Plaintiff Wolfe’s favor, it nevertheless satisfies

the third element of a hostile work environment claim at this stage. See Boyer-Liberto v.

Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (“Importantly, however, an ‘isolated

incident[ ]’ of harassment can ‘amount to discriminatory changes in the terms and conditions of

employment,’ if that incident is ‘extremely serious.’” (quoting Faragher, 524 U.S. at 788))

(alteration in Boyer-Liberto); Jones v. Fam. Health Ctrs. of Balt., Inc., 135 F. Supp. 3d 372, 379

(D. Md. 2015) (finding isolated instances of unwanted sexual contact can render a workplace

hostile). This conclusion is bolstered by the fact that Defendant Bae was Plaintiff Wolfe’s




                                                 19
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 20 of 35



supervisor.7 ECF No. 10 ¶ 16; see Emond v. Corr. Med. Servs., Inc., No. JKB-10-1680, 2011 WL

2712749, at *7 (D. Md. July 12, 2011) (“The Fourth Circuit has held that a reasonable jury may

find harassing behavior by a direct supervisor, who ‘ha[s] significant authority over [the

employee] on a day-to-day basis and the ability to influence the rest of [the employee’s] career’

to be objectively more severe than the same behavior by a ‘fellow employee.’” (quoting EEOC v.

Fairbrook Medical Clinic, 609 F.3d 320, 329 (4th Cir. 2010))) (alteration in Emond). The fact

that this unwelcome behavior was motivated by sex-based discrimination can be inferred from

the nature of the act. See Davidson-Nadwodny v. Wal-Mart Assocs., Inc., No. CCB-07-2595,

2010 WL 1328572, at *4 (D. Md. Mar. 26, 2010) (“Although the sexual nature of the alleged

conduct is, on its own, insufficient to prove that the harassment was based on sex, it is probative

of the possibility that [the defendant’s] conduct was motivated by sexual desire.”). Thus, Plaintiff

Wolfe has alleged a hostile work environment based on sex with respect to this event.

         Defendants submit affidavits from both Defendant Bae and Defendant Hyeonjeong

stating that they did not pull Plaintiff Wolfe’s hair, inappropriately touch her, or otherwise

physically harm her. See ECF No. 11-2 ¶ 5; ECF No. 11-4 ¶ 5. However, especially where

discovery has not yet begun, these self-serving affidavits are insufficient to warrant summary

judgment. Cf. Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996) (“[W]e

generally consider self-serving opinions without objective corroboration not significantly

probative[.]”). Accordingly, Defendants’ Motion is denied as to Plaintiff Wolfe’s hostile work

environment claims.



7
  Defendants state in their Motion that Defendant Bae’s affidavit refutes this point, ECF No. 11-1 at 16, but while
the affidavit states that she was not “personally involved with either the hiring or firing” of Plaintiff Wolfe, and that
Defendant Hyeonjeong was both her and Plaintiff Wolfe’s supervisor, it does not clearly refute the allegation that
Defendant Bae also supervised Plaintiff Wolfe, see ECF No. 11-4 ¶ 2.

                                                           20
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 21 of 35



                  c. Retaliation

         Title VII makes it unlawful for an employer to retaliate against an employee “because he

has opposed any practice made an unlawful employment practice by this subchapter.” 42 U.S.C.

§ 2000e–3. Employment practices made unlawful by Title VII are those that discriminate against

employees on the basis of race, color, religion, sex, or national origin. See 42 U.S.C. § 2000e–2

(delineating unlawful employment practices under Title VII). To establish a prima facie claim of

retaliation under Title VII, a plaintiff must demonstrate three elements: “(1) he engaged in a

protected activity, (2) his employer acted adversely against him, and (3) the protected activity

was causally connected to the adverse action.” Clarke v. DynCorp Int’l LLC, 962 F. Supp. 2d

781, 789 (D. Md. 2013) (citing 42 U.S.C. § 2000e-3).

         Regarding the first element, an employee has not engaged in “protected activity” for

purposes of Title VII unless the employee has engaged in oppositional activity directed to “an

unlawful employment practice” under Title VII. 42 U.S.C. § 2000e-3(a).

         To satisfy the second element of a retaliation claim, Plaintiff must point to actions that

were “‘materially adverse’— such that they ‘might have dissuaded a reasonable worker’ from

engaging in protected activity.” Strothers v. City of Laurel, 895 F.3d 317, 327 (4th Cir. 2018)

(quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)).8 Title VII’s

antiretaliation provision thus “protects an individual not from all retaliation, but from retaliation

that produces an injury or harm.” Burlington N., 548 U.S. at 67; see also Ray v. Int’l Paper Co.,

909 F.3d 661, 667 (4th Cir. 2018). The Fourth Circuit has found that “discharge, demotion,


8
  Notably, while “adverse action” mirrors the “adverse employment action” requirement for discrimination claims,
the Fourth Circuit has clarified that “adverse action” is broader in that it “need not be employment or workplace-
related in order to sustain a retaliation claim.” Strothers, 895 F.3d at 327; see also Burlington N., 548 U.S. at 64
(“[T]he antiretaliation provision, unlike the substantive provision, is not limited to discriminatory actions that affect
the terms and conditions of employment.”).

                                                           21
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 22 of 35



decrease in pay or benefits, loss of job title or supervisory responsibility, or reduced

opportunities for promotion” are examples of adverse actions. Boone v. Goldin, 178 F.3d 253,

255 (4th Cir. 1999). On the other hand, “[t]he anti-retaliation provision of Title VII does not

protect against ‘petty slights, minor annoyances, and simple lack of good manners.’” Geist v.

Gill/Kardash P’ship, 671 F. Supp. 2d 729, 738 (D. Md. 2009) (quoting Burlington N., 548 U.S.

at 68). Nor does “a personal conflict alone . . . constitute retaliation.” Spencer v. Va. State Univ.,

919 F.3d 199, 208 (4th Cir. 2019).

       To satisfy the third element, a plaintiff at trial must show that “the employer [took] the

adverse employment action because the plaintiff engaged in a protected activity.” Dowe v. Total

Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998) (emphasis in

original). Pursuant to the Supreme Court’s ruling in University of Texas Southwestern Medical

Center v. Nassar, “a plaintiff making a retaliation claim under [Title VII] must establish that his

or her protected activity was a but-for cause of the alleged adverse action by the employer.” 570

U.S. 338, 362 (2013). In evaluating causation at the prima facie stage of the retaliation analysis,

courts often consider: (1) whether the allegedly retaliatory actor was aware that the plaintiff had

engaged in the protected activity at the time of the allegedly retaliatory act, and (2) the temporal

proximity between the protected activity and the allegedly retaliatory act. Baqir v. Principi, 434

F.3d 733, 748 (4th Cir. 2006) (holding that a plaintiff had not established a prima facie case of

retaliation where he had not shown that the allegedly retaliatory actors were aware of his

protected activity); Dowe, 145 F.3d at 657 (determining that a lengthy period of time between

the employer becoming aware of the protected activity and the alleged adverse employment

action negated any inference that a causal connection existed). In order for temporal proximity

alone to satisfy the causation prong of the prima facie case, the temporal proximity must be very

                                                  22
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 23 of 35



close. See Allen v. Rumsfeld, 273 F. Supp. 2d 695, 707 (D. Md. 2003) (citing Clark Cnty. Sch.

Dist. v. Breeden, 532 U.S. 268, 273, (2001)).

        The McDonnell Douglas framework applies to retaliation claims as well as

discrimination claims. See Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 252 (4th Cir. 2015).

Under that framework, after a plaintiff establishes a prima facie case of retaliatory

discrimination, the burden then shifts to the employer “to show that its purportedly retaliatory

action was in fact the result of a legitimate non-retaliatory reason.” Id. at 250. If the employer

makes this showing, the burden shifts back to the plaintiff to demonstrate that the employer’s

purported non-retaliatory reasons “were not its true reasons, but were a pretext for

discrimination.” Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir.

2004) (internal quotation marks and citations omitted).

        According to the Amended Complaint, on November 5, 2019, Plaintiff Wolfe asked

Defendant Hyeonjeong to speak with her about the discrimination and hostile work environment

she had been experiencing, but Defendant Hyeonjeong refused. ECF No. 10 ¶ 32. She

approached Defendant Bae about her concerns that same day, who told her, “if you go to HR,

then you will see what [Defendant Hyeonjeong] is going to do to you.” Id. ¶ 33.9 The following

day, November 6, 2019, Plaintiff Wolfe went to the Vienna, Virginia campus to discuss the

discrimination and violent conduct she and her mother had experienced with an individual in

Human Resources named Jinny Kim. Id. ¶ 42. Kim allegedly told Plaintiff Wolfe that she “knew



9
  In an affidavit filed with Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, or, in the Alternative, for
Summary Judgment, Plaintiff Wolfe states that, “[a]t various times between August 2019 to November 2019, Susie
routinely told me that if I were to report the abuse to Human Resources or senior officials in Vienna, Fairfax, I
would have to face” Defendant Hyeonjeong. ECF No. 15-1 at 1. Additionally, in October 2019, Defendant Bae
“used her finger and made a ‘slashing throat’ gesture towards” Plaintiff Wolfe as a threat to prevent her from
reporting their conduct. Id. at 2.

                                                       23
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 24 of 35



everything.” Id. Plaintiff Wolfe further shared her concerns with the College’s vice president,

who stated, “we know about the incident,” and said he would set up a meeting with Plaintiff

Wolfe, Defendant Hyeonjeong, and Jinny Kim. Id. ¶¶ 44–45. Reporting Defendants’ allegedly

unlawful and discriminatory conduct constitutes protected activities for the purposes of a

retaliation claim. See, e.g., Williams v. Silver Spring Volunteer Fire Dep’t, 86 F. Supp. 3d 398,

417 (D. Md. 2015).

       Plaintiff Wolfe was then informed by email, also on November 6, 2019, that she had been

terminated. ECF No. 10 ¶ 46. Termination counts as an adverse action. Boone, 178 F.3d 253, 255

(4th Cir. 1999). And, due to the proximity of her complaints on November 5 and 6 and her

termination on November 6, as well as the fact that she was fired by an individual, Defendant

Hyeonjeong, who was aware of her complaints, Plaintiff has sufficiently alleged a causal

relationship between the two events. See, e.g., Allen, 273 F. Supp. 2d at 707. Plaintiff Wolfe has

therefore stated a prima facie retaliation claim.

       In order to establish a legitimate basis for her termination, Defendants submit evidence

showing that Plaintiff Wolfe was dismissed on November 4, 2019, not November 6, 2019, thus

refuting the temporal connection between her complaints of discrimination and her termination.

ECF No. 11-2 ¶ 2; ECF No. 11-3. However, in an affidavit filed with Plaintiffs’ Opposition to

Defendants’ Motion to Dismiss, or, in the Alternative, for Summary Judgment, Plaintiff Wolfe

insists that she did not learn of her termination until November 6, 2019. ECF No. 15-1 at 2.

Attached to the affidavit is an email from Defendant Hyeonjeong, sent at 12:47 pm on November

6, 2019, stating, “[a]s I gave you notice verbally on Monday, November 4th, I am giving you 2

week notice of job termination.” ECF No. 15-1 at 5.




                                                    24
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 25 of 35



       Based on these documents and affidavits, either (1) Plaintiff Wolfe was terminated on

November 6, 2019, and Defendant Hyeonjeong attempted to cover her tracks by backdating the

letter and referencing an earlier conversation; or (2) Plaintiff Wolfe was terminated on

November 4, 2019, and she is misremembering or misstating the correct date in her Amended

Complaint and Opposition. A motion for summary judgment, particularly one filed pre-

discovery, is not the appropriate time to decide which individual’s story is true. See Poindexter v.

Mercedes-Benz Credit Corp., 792 F.3d 406, 411 (4th Cir. 2015). Accordingly, Defendants’

Motion for Summary Judgment is denied with respect to Plaintiff Wolfe’s retaliation claim.

       2. State Law Claims

       Plaintiff also brings various state law claims over which the Court exercises supplemental

jurisdiction. As a preliminary matter, as a federal court exercising supplemental jurisdiction over

Plaintiff Wolfe’s state law claims, this Court must apply the forum state’s choice-of-law rules.

See Glennon v. Dean Witter Reynolds, Inc., 83 F.3d 132, 136 (6th Cir. 1996). For tort claims,

Maryland adheres to the First Restatement of Conflict of Laws rule, lex loci delicti, or the law of

the place of the harm, to determine the applicable substantive law. See Naughton v. Bankier, 114

Md. App. 641, 691, A.2d 712, 716 (1997). Under that rule, the court applies the law of the state

“where the injury-the last event required to constitute the tort-occurred.” Lab. Corp. of Am. v.

Hood, 395 Md. 608, 615, 911 A.2d 841, 845 (2006). The events at issue here took place in

Maryland. Thus, Maryland law applies to the state causes of action.

               a. Wrongful Discharge

       Plaintiff Wolfe alleges Defendants wrongfully discharged her after she reported “illegal

or violent acts of assault and battery at her workplace by another employee to upper

management.” ECF No. 10 ¶ 59. In order to establish a claim for wrongful discharge under

                                                25
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 26 of 35



Maryland law, a plaintiff must show that: “the employee [was] discharged, the basis for the

employee’s discharge [violated] some clear mandate of public policy, and there [is] a nexus

between the employee’s conduct and the employer’s decision to fire the employee.” Wholey v.

Sears Roebuck, 370 Md. 38, 50–51, 803 A.2d 482, 489 (2002).

       Plaintiff Wolfe has clearly alleged that she was discharged. ECF No. 10 ¶ 46. She further

alleges that the basis for her discharge—reporting an assault and battery by a coworker to the

police, see id. ¶ 45—violates public policy. See id. ¶ 59; see also Wholey, 370 Md. at 62 (“To

qualify for the public policy exception to at-will employment, the employee must report the

suspected criminal activity to the appropriate law enforcement or judicial official, not merely

investigate suspected wrong-doing and discuss that investigation with co-employees or

supervisors.”). To establish the nexus between the two, Plaintiff Wolfe, as with her retaliation

claim, relies on the temporal proximity between her reporting the assault and battery on

November 6, 2019, and her termination the same day. See ECF No. 10 ¶ 43–46; see also ECF

No. 15 at 18. Based on these allegations, Plaintiff Wolfe has sufficiently stated a wrongful

discharge claim.

       In response, Defendants raise the same argument that they did with respect to Plaintiff

Wolfe’s retaliation claim: that because she was actually terminated on November 4, 2019, she

cannot establish that she was terminated for reporting the assault and battery against her mother

two days later. See ECF No. 11-1 at 19. For the reasons discussed above, see supra, Section

III.B.1.c, this argument fails. There is a genuine dispute of material fact regarding the date of

Plaintiff Wolfe’s termination, precluding summary judgment. Accordingly, Defendants’ Motion

is denied with respect to Plaintiff Wolfe’s wrongful discharge claim.




                                                 26
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 27 of 35



                b. Battery

        Plaintiff Wolfe next alleges that “Defendant’s agents or employees committed an

unlawful touching without the consent of Plaintiff, which constitutes a claim for battery.” ECF

No. 10 ¶ 63. Under Maryland law, a battery occurs when one intends a harmful or offensive

contact with another without that person’s consent. Nelson v. Carroll, 355 Md. 593, 600, 735

A.2d 1096, 1099 (1999). A battery may occur through a defendant’s direct or indirect contact

with the plaintiff. Id. at 1100. However, intent is required; mere accidental or inadvertent

conduct that results in harmful contact with another does not rise to the level of assault or

battery. Id. at 1101.

        Defendants argue Plaintiff Wolfe’s allegations are overly vague, leaving Defendants and

the Court to “fill in the blanks” of Plaintiff’s claim. ECF No. 11-1 at 20. It is true that Plaintiff

Wolfe does not identify instances of alleged battery in the section of the Amended Complaint

addressing that claim, and instead merely recites the elements of a battery claim. See ECF No. 10

¶ 63. However, elsewhere in the Amended Complaint, Plaintiff Wolfe alleges that Defendant

Hyeonjeong grabbed and pulled Plaintiff Wolfe’s hair, id. ¶ 24; that Defendant Bae squeezed her

neck while Plaintiff was working at a computer, id. ¶ 30; and that Defendant Hyeonjeong hit her

in the ear, id. ¶ 25. Plaintiff further alleges that Defendant Bae, “without Wolfe’s consent,

grabbed Wolfe and shook her in a sexually suggestive manner,” specifically “grab[bing] Wolfe

from behind, without her consent, and rubb[ing] her body against her backside.” Id. ¶ 29. While

the Amended Complaint indeed burdens the Court with fishing through the facts to connect them

with Plaintiff Wolfe’s legal claims, these specific allegations adequately “fill in the blanks” of

Plaintiff Wolfe’s battery claim. Plaintiff Wolfe has thus met the pleading standard for battery,

having alleged instances of nonconsensual contact that were harmful or offensive. However,

                                                  27
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 28 of 35



Defendants are correct that Plaintiff Wolfe cannot allege battery against one defendant based on

another’s conduct—Plaintiff Wolfe is therefore understood to be alleging battery against

Defendant Hyeonjeong for pulling her hair and hitting her ear, and against Defendant Bae for

squeezing her neck and grabbing her and rubbing against her from behind.

       To the extent Defendants argue for summary judgment on these claims based on

Defendant Hyeonjeong’s and Defendant Bae’s affidavits, which deny the allegations, that

argument fails for the reasons described above. See supra, Section III.B.1.b. Accordingly,

Defendants’ Motion to Dismiss or for Summary Judgment on Plaintiff’s battery claim is denied.

               c. Assault

       Plaintiff Wolfe further alleges that she was assaulted by Defendants Bae and

Hyeonjeong. ECF No. 10 ¶ 67. Maryland law defines assault as an “attempt to cause a harmful or

offensive contact with another or to cause an apprehension of such contact.” Miles v. DaVita Rx,

LLC, 962 F. Supp. 2d 825, 834 (D. Md. 2013) (citing Wallace v. Poulos, 861 F. Supp. 2d 587,

596 n.9 (D. Md. 2012)); see also Lamb v. State, 93 Md. App. 422, 427, 613 A.2d 402, 404–420

(1992) (providing a thorough description of assault and battery under Maryland law). The tort

thus consists of two basic elements: a threat by a defendant who possessed the apparent present

ability to carry out that threat, measured by a standard of reasonableness; and (ii) apprehension

of imminent bodily harm, measured by a subjective standard. See Lee v. Pfeifer, 916 F. Supp.

501, 505 (D. Md. 1996) (citing Paul M. Sandler and James K. Archibald, Pleading Causes of

Action in Maryland, 79–80 (1991); Continental Casualty Co. v. Mirabile, 52 Md. App. 387, 398,

449 A.2d 1176, 1183 (1982)).

       As with Plaintiff Wolfe’s battery claim, the Amended Complaint does not clearly connect

its stated claim of assault to the facts underlying it. In Plaintiffs’ Opposition, Plaintiff Wolfe

                                                  28
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 29 of 35



points to Defendant Hyeonjeong’s “throat-slashing gesture” as the foundation for this claim,

described in Plaintiff’s affidavit accompanying the Opposition. See ECF No. 15 at 20; ECF No.

15-1 ¶ 4 (“In October 2019, Susie used her finger and made a ‘slashing throat’ gesture towards

me. She did this to intimidate me and prevent me from telling Joanna about the abuse I was

facing at work.”).10

         Plaintiff Wolfe alleges that Defendant Hyeonjeong made a “throat-slashing gesture” to

threaten her and prevent her from reporting the discrimination and harassment she was facing.

ECF No. 15-1 ¶ 4. However, Maryland law requires that the plaintiff have an apprehension of

imminent or immediate harm. See Laronde v. Lopez, No. 2559, Sept. Term, 2018, 2020 WL

550674, at *6 (Md. Ct. Spec. App. Feb. 3, 2020), cert. denied, 468 Md. 552, 228 A.3d 167

(2020) (citing Snyder v. State, 210 Md. App. 370, 382 (2013)) (recognizing that in the assault

context, Maryland law used “imminent” and “immediate” interchangeably) (emphasis added).

Fear of future or conditional harm does not support a claim of assault. Cf. Hill v. State, 134 Md.

App. 327, 356, 759 A.2d 1164, 1179 (2000) (affirming assault conviction involving a verbal

threat to kill a university instructor if the appellant was not given an “A” in his class, “even

though the words that appellant used constituted a threat of harm to occur conditionally and in

the future,” because those words were accompanied by appellant also displaying a gun and

explaining how he would dispose of the instructor’s body, causing the instructor to “fear for [his]




10
  This allegation did not appear in the Amended Complaint, and plaintiffs may not amend their pleadings through
oppositions to Motions to Dismiss. See Mylan Labs., Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1068 (D. Md. 1991).
Nevertheless, in the interest of judicial economy, and to avoid another round of briefing in which Plaintiffs file a
Motion for Leave to Amend, the Court will proceed to evaluate the allegation contained in Plaintiff Wolfe’s
affidavit.


                                                         29
         Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 30 of 35



life immediately” and to fear he would be shot at that time).11 Because Plaintiff Wolfe does not

allege that she was afraid Defendant Hyeonjeong would harm her imminently or immediately,

she has failed to state a claim for assault based on the throat-slashing gesture, and this claim will

be dismissed.

                 d. MWPCA Violation

        Plaintiff Wolfe alleges that Defendants failed to pay her all wages earned and owed for

work that she performed in violation of the Maryland Wage Payment and Collection Act

(“MWPCA”). ECF No. 10 ¶ 72. She specifically alleges that Defendant Columbia College still

owes her between $500 and $1,000. Id. ¶ 48. The MWPCA requires employers, upon the

termination of an employee’s employment, to pay that employee “all wages due for work that the

employee performed before the date of termination of employment.” See Md. Code Ann., Lab. &

Empl. § 3–505. The MWPCA defines “wage” as all compensation that is due to an employee for

employment. See § 3–501(c). Wage includes a bonus, commission, fringe benefit, or any other

remuneration promised for service. See id. It is the exchange of remuneration for the employee’s

work that is crucial to the determination that compensation constitutes a wage. Whiting–Turner

Cont. Co. v. Fitzpatrick, 366 Md. 295, 303, 783 A.2d 667, 671 (2001).

        Defendants appear to concede that Plaintiff was owed wages earned during her

employment but dispute the fact that Plaintiff Wolfe was not paid. ECF No. 11; ECF No. 16 at 7.

Defendant Hyeonjeong states in her affidavit that she personally delivered the check. ECF No.

11-2 ¶ 7.12 Defendants state in their Reply that, “[a]fter this case was commenced, Defendants


11
  It was noted in Kellum v. State, 223 Md. 80, 85, 162 A.2d 473, 476 (1960), that in Maryland, assault “has
substantially (if not exactly) the same meaning in our law of torts as in our criminal law.”
12
  Indeed, text messages between Defendant Hyeonjeong and Plaintiff Wolfe, included with Plaintiffs’ Opposition,
includes a picture appearing to show the check in Plaintiff Wolfe’s mailbox. ECF No. 15-1 at 13.

                                                        30
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 31 of 35



transmitted another check to the Plaintiff by certified mail,” and that, if this check is not

received, Defendants will tender the check through counsel to Plaintiff’s counsel. ECF No. 16 at

7. With the understanding that this issue is undisputed, and hopefully resolved at this time, the

Court will dismiss this claim without prejudice. If Plaintiff does not receive the payment due, she

may revive it.

                 e. IIED

          Finally, Plaintiff Wolfe brings an intentional infliction of emotional distress (“IIED”)

claim against Defendants. ECF No. 10 ¶¶ 75–76. To state a claim for IIED under Maryland law,

Plaintiff must allege that: “(1) the defendant’s conduct was intentional or reckless; (2) [the]

conduct was extreme and outrageous; (3) there was a causal connection between the wrongful

conduct and the emotional distress suffered; and (4) the emotional distress was severe.” Borchers

v. Hyrchuk, 126 Md. App. 10, 18, 727 A.2d 388, 392 (1999) (citing Harris v. Jones, 281 Md.

560, 566, 380 A.2d 611, 614 (1977)). In Maryland, an IIED claim is “rarely viable,” id., and

courts have imposed “liability sparingly and . . . limited the tort to situations where the ‘wounds

are truly severe and incapable of healing themselves,’” Lee v. Queen Anne’s Cnty. Off. of Sheriff,

No. RDB-13-672, 2014 WL 476233, at *16 (D. Md. Feb. 5, 2014) (quoting McDaniel v.

Maryland, No. RDB-10-00189, 2010 WL 3260007, at *9 (D. Md. Aug. 18, 2010)). Indeed, in the

first thirty years after the Maryland “Court of Appeals recognized the tort of IIED, it [] upheld

such claims only four times.” Lasater v. Guttmann, 194 Md. App. 431, 449, 5 A.3d 79, 90

(2010).

          Specifically, to adequately plead the second element of an IIED claim, the plaintiff must

allege that the defendant’s conduct was “so outrageous in character, and so extreme in degree, as

to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

                                                   31
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 32 of 35



intolerable in a civilized community.” Washington v. Maynard, No. GLR-13-3767, 2016 WL

865359, at *11 (D. Md. Mar. 7, 2016) (citing Harris, 380 A.2d at 614). “The conduct must strike

to the very core of one’s being, threatening to shatter the frame upon which one’s emotional

fabric is hung.” Hamilton v. Ford Motor Credit Co., 66 Md. App. 46, 60, 502 A.2d 1057, 1064

(1986).

          Here, Plaintiff Wolfe alleges that Defendant Bae stabbed Plaintiff Wolfe’s mother,

Plaintiff Maya, with a pen in front of her. ECF No. 10 ¶ 39. While this was doubtlessly indecent

behavior, it does not rise to the level of outrageous conduct required to sufficiently plead an IIED

claim.

          Moreover, Plaintiff does not allege facts that “if true, would rise to the level of severe

emotional distress.” Simmons v. Bank of Am., N.A., No. PJM-13-0733, 2014 WL 509386, at *5

(D. Md. Feb. 6, 2014). The “distress [must be] so severe that ‘no reasonable man could be

expected to endure it.’” Thacker v. City of Hyattsville, 135 Md. App. 268, 315 (Md. Ct. Spec.

App. 2000) (quoting Harris, 380 A.2d at 616). A plaintiff meets this threshold when her

“emotional distress is so severe as to have disrupted her ability to function on a daily basis.”

Takacs v. Fiore, 473 F. Supp. 2d 647, 652 (D. Md. 2007) (quoting Bryant v. Better Bus. Bureau

of Greater Md., 923 F. Supp. 720, 750 (D. Md. 1996)); see also Hamilton, 66 Md. App. at 59–60

(finding the conduct must strike “to the very core of one’s being, threatening to shatter the frame

upon which one’s emotional fabric is hung”). Additionally, the allegations of the emotional

impact must be specific, outlining “with reasonable certainty the nature, intensity or duration of

the alleged emotional injury.” Manikhi v. Mass Transit Admin., 360 Md. 333, 370, 758 A.2d 95,

115 (2000) (dismissing claim where the plaintiff alleged that she sought “medical treatment” but

did not “state whether the medical treatment that she was forced to seek was of a psychological

                                                    32
          Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 33 of 35



or physical nature, how long the treatment lasted, whether it was successful or is still continuing,

whether it was periodic or intensive, and so forth”). Plaintiff Wolfe alleges that she “had to

undergo treatment for emotional distress” as a result of the assault on her mother, ECF No. 10 ¶

41, but this general allegation does not meet the high bar for pleading severe emotional distress.

Because Plaintiff Wolfe fails to allege the second and fourth elements of her IIED claim, it is

dismissed.

III.      MOTION TO DISMISS PLAINTIFF MAYA’S CLAIMS

       A. Standard of Review

          Defendants move to dismiss Plaintiff Maya’s claims for lack of subject-matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). ECF No. 13 at 1. A motion

pursuant to Rule 12(b)(1) should be granted “only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Evans v. B.F. Perkins Co.,

166 F.3d 642, 647 (4th Cir. 1999). The plaintiff bears the burden of proving that subject matter

jurisdiction exists. Piney Run Pres. Ass’n v. Cnty. Comm’rs of Carroll Cnty. 523 F.3d 453, 459

(4th Cir. 2008). When considering a Rule 12(b)(1) motion, the court should “regard the

pleadings as mere evidence on the issue, and may consider evidence outside the pleadings

without converting the proceeding to one for summary judgment.” Evans, 166 F.3d at 647

(quoting Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768

(4th Cir. 1991)).

       B. Discussion

          Plaintiff Maya’s claims standing alone do not establish subject-matter jurisdiction

because the parties are not diverse, and her claims do not present a federal question. See 28

U.S.C. § 1332; 28 U.S.C. § 1331. However, “in any civil action of which the district courts have


                                                  33
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 34 of 35



original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy.” 28 U.S.C. § 1367(a). State and federal claims “form part of the

same case or controversy” where they “‘derive from a common nucleus of operative fact.’”

Shavitz v. Guilford Cnty. Bd. of Educ., 100 F. App’x 146, 150 (4th Cir. 2004) (quoting United

Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966))). Supplemental jurisdiction can include

claims brought by additional parties. See, e.g., Amato v. KPMG LLP, 433 F. Supp. 2d 460, 490

(M.D. Pa. 2006), order vacated in part on reconsideration on other grounds, No. 06CV39, 2006

WL 2376245 (M.D. Pa. Aug. 14, 2006) (“[T]his Court has held that supplemental jurisdiction

applies not only to claims brought by a single plaintiff, but also where different plaintiffs’ claims

“derive from a ‘common nucleus of operative fact’ and are such that a plaintiff ‘would ordinarily

be expected to try them in one judicial proceeding.’” (quoting Arnold v. Kimberly Quality Care

Nursing Serv., 762 F. Supp. 1182, 1186 (M.D. Pa. 1991)).

       Here, Plaintiff Wolfe has asserted claims arising under Title VII; thus, the Court must

determine whether Plaintiff Maya’s claims are indeed part of the same case or controversy.

       Defendants argue that the only points of overlap between Plaintiff Wolfe’s and Plaintiff

Maya’s claims are the setting, Columbia College, and the alleged attacker, Defendant Bae. ECF

No. 16 at 2. While these are, indeed, common elements, they are not the only ones. Plaintiff

Wolfe alleges a pattern of anti-Hispanic discrimination and physical harassment by Defendants

Hyeonjeong and Bae culminating in Defendant Bae stabbing her mother, a Hispanic woman,

with a pen on November 5, 2019. When she finally reported their behavior in the wake of this

event, she was terminated on November 6, 2019. Plaintiff Wolfe and Plaintiff Maya have distinct

relationships to this sequence of events—Plaintiff Maya was the victim of the alleged assault and

                                                 34
        Case 8:20-cv-01246-GJH Document 21 Filed 07/06/21 Page 35 of 35



battery, while for Plaintiff Wolfe, it was the latest development in a pattern of inappropriate

behavior by Defendants Hyeonjeong and Bae—but their claims each stem from the same

“common nucleus of operative fact.” See White v. County of Newberry, 985 F.2d 168, 172 (4th

Cir. 1993) (finding supplemental claims “need only revolve around a central fact pattern” shared

with the federal claim). Accordingly, the Court will exercise supplemental jurisdiction over

Plaintiff Maya’s state law claims in the interests of judicial economy as well as convenience and

fairness to the parties. See Elyazidi v. SunTrust Bank, No. DKC-13-2204, 2014 WL 824129, at

*7 (D. Md. Feb. 28, 2014), aff’d, 780 F.3d 227 (4th Cir. 2015)) (“In deciding whether to exercise

discretion to consider supplemental claims, courts generally look to factors such as the

‘convenience and fairness to the parties, the existence of any underlying issues of federal policy,

comity, and considerations of judicial economy.’” (quoting Shanaghan v. Cahill, 58 F.3d 106,

110 (4th Cir. 1995))); see also City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173,

(1997) (“Depending on a host of factors, then—including the circumstances of the particular

case, the nature of the state law claims, the character of the governing state law, and the

relationship between the state and federal claims—district courts may decline to exercise

jurisdiction over supplemental state law claims.”).

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion is granted, in part, and denied, in part. A

separate Order follows.




Date: July 6, 2021                                            ___/s/_______________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge



                                                 35
